Case: 12-16561        Date Filed: 10/28/2013       Page: 1 of 7




                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-16561
                                 Non-Argument Calendar
                               ________________________

                          D.C. Docket No. 1:11-cv-24565-RSR

VERONICA BALDASSINI,
GABRIEL BALDASSINI,
SOL BALDASSINI,
SANTIAGO FIALLO,

                                                                      Defendants-Appellants,

                                             versus

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                                                                            Plaintiff-Appellee.
                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (October 28, 2013)

Before CARNES, Chief Judge, WILSON and DALTON, * Circuit Judges.

PER CURIAM:

        * Honorable Roy Bale Dalton, Jr., United States District Judge for for the Middle District
of Florida, sitting by designation.
               Case: 12-16561     Date Filed: 10/28/2013    Page: 2 of 7



      Santiago Fiallo, Veronica Baldassini, Gabriel Baldassini, and Sol Baldassini

appeal the district court’s grant of summary judgment in favor of State Farm

Mutual Automobile Insurance Co. They contend that the district court erred in

determining that the State Farm automobile policy issued to Veronica and Gabriel

Baldassini did not cover the bodily injuries that Fiallo suffered as a result of an

accident involving a vehicle driven by Sol Baldassini.

                                           I.

      In 2010 fifteen-year-old Sol Baldassini was driving along the streets of the

Village of Key Biscayne, Florida in a 2009 E-Z-GO ST Express, a four-wheel

electric vehicle manufactured by Textron, Inc., the parent company of E-Z-GO.

The vehicle’s owners had left it in the care of the Baldassinis while away on a trip,

and Sol, the daughter of Veronica and Gabriel, had taken it for a ride. While

driving the vehicle Sol accidentally hit Fiallo, pinning him between the ST Express

and his truck. Fiallo was seriously injured and brought claims for his injuries

against Sol, her parents, and the owners of the vehicle. The owners, who are not

parties to this lawsuit, had insured the ST Express under a State Farm recreational

vehicle policy, and they submitted a claim for which State Farm paid Fiallo

$100,000. Having no recreational vehicle policy, the Baldassinis sought coverage

under their State Farm automobile policy instead. State Farm denied their claim on

the ground that the “golf cart involved in [the] loss does not qualify as a car.” The

                                           2
              Case: 12-16561      Date Filed: 10/28/2013   Page: 3 of 7


Baldassinis then settled with Fiallo, assigning him their right to pursue coverage

under their insurance contract.

      After that assignment, State Farm filed a declaratory judgment action against

Fiallo and the Baldassinis in federal district court seeking a declaration that the ST

Express was not a “car” under the Baldassinis’ insurance contract. Fiallo and the

Baldassinis answered the complaint and counterclaimed for breach of contract.

After considering cross-motions for summary judgment, the district court granted

summary judgment for State Farm, finding that the contract was unambiguous and

that the vehicle was not covered by it. Fiallo and the Baldassinis now appeal.

                                          II.

      We review de novo a district court’s grant of summary judgment. Hamilton

v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012). We also

review de novo a district court’s interpretation of contract provisions. Ohio Cas.

Ins. Co. v. Holcim (US), Inc., 548 F.3d 1352, 1356 (11th Cir. 2008). Florida law

governs our interpretation of the contract here. See Fernandez v. Bankers Nat’l

Life Ins. Co., 906 F.2d 559, 564–65 (11th Cir. 1990).

      This case hinges on whether the ST Express fits within the definition of

“car” in the Baldassinis’ State Farm contract. That contract defines a car as “a land

motor vehicle with four or more wheels, which is designed for use mainly on

public roads.” Because the parties agree that an E-Z-GO ST Express “is a land


                                          3
               Case: 12-16561     Date Filed: 10/28/2013     Page: 4 of 7


motor vehicle with four or more wheels,” the only question we must decide is

whether it was “designed for use mainly on public roads.” If the answer is yes,

Fiallo and the Baldassinis can defeat summary judgment (and possibly win

summary judgment themselves) because the contract will cover the vehicle.

Alternatively, they can overcome summary judgment if the definition is

ambiguous, because ambiguities in insurance contracts are interpreted in favor of

the insured. Garcia v. Fed. Ins. Co., 969 So. 2d 288, 291 (Fla. 2007). Here,

however, Fiallo and the Baldassinis cannot prevail because the contract’s meaning

is plain and the vehicle in question is not covered by it.

      Under Florida law, “insurance contracts are construed according to their

plain meaning.” Garcia, 969 So. 2d at 291 (quotation marks omitted); see also

Harrington v. Citizens Prop. Ins. Corp., 54 So. 3d 999, 1001 (Fla. 4th DCA 2010)

(“Insurance policy terms must be given their everyday meaning and should be read

with regard[] to ordinary people’s skill and experience.”). As one Florida District

Court of Appeal has explained, the plain meaning of the phrase “designed for use”

is that an object has been made for a particular purpose so that it can be used for

that purpose with reasonable efficiency and safety. Am. Emp. Ins. Co. v.

Yeomans, 356 So. 2d 1281, 1285 (Fla. 2d DCA 1978) (“‘[D]esigned for use with’

seems to us to connote an object planned with a particular use in mind and so

manufactured as to serve that use with reasonable efficiency and safety.”)


                                           4
              Case: 12-16561    Date Filed: 10/28/2013   Page: 5 of 7


(quotation marks omitted). Another Florida District Court of Appeal has

interpreted the phrase “mainly on public roads” to mean that a vehicle is

“primarily” used on “public highways.” See State Farm Fire & Cas. Co. v.

Becraft, 501 So. 2d 1316, 1317 (Fla. 4th DCA 1986) (“Unquestionably, the dune

buggy involved here was primarily designed for use off the public highways, albeit

it was usable on such highways, and was licensed therefor, and on occasion used

thereon.”).

      Applying the everyday meaning of the phrase “designed for use mainly on

public roads” to the ST Express can lead to only one conclusion. That vehicle was

not designed for use mainly on public roads. Its manual says:

      These vehicles are designed and manufactured for off-road use. They
      do not conform to Federal Motor Vehicle Safety Standards and are not
      equipped for operation on public streets.

(emphasis added). Textron, the manufacturer, even placed a sticker on the ST

Express’ dashboard warning against driving the vehicle on highways. It also did

not equip the ST Express with a number of safety features required by law for

passenger cars driven on public roads: a brake system acting on all wheels, a

windshield meeting applicable glazing requirements, a windshield defrosting and

defogging system, a compliant transmission shift lever, an outside rearview mirror,

and a compliant seatbelt assembly and anchorage system. See 49 C.F.R. § 571.

Nor did the owners or anyone else make modifications to the vehicle to make it

                                         5
                Case: 12-16561      Date Filed: 10/28/2013      Page: 6 of 7


roadworthy, such as increasing its maximum speed beyond its original limit of 16.5

miles per hour.1 See, e.g., Angelotta v. Sec. Nat. Ins. Co., 117 So. 3d 1214, 1216–

17 (Fla. 5th DCA 2013) (holding that, by modifying a golf cart to exceed 20 miles

per hour, the owner had converted it into a vehicle capable of being operated on

public roads); Becraft, 501 So. 2d at 1318 (holding that an owner converted an off-

road dune buggy into an on-road vehicle when he modified and licensed it for use

on Florida highways). As a result, the ST Express would be banned from interstate

highways in the at least twenty-five states that require vehicles to drive 40 miles

per hour or faster. See Victor Muchuruza & Renatus N. Mussa, Speeds on Rural

Interstate Highways Relative to Posting the 40 mph Minimum Speed Limit, 7 J.

Transp. & Statistics, nos. 2/3, 2004, at 71, 72.

       All of this establishes that, even though the ST Express has some safety

features, like brake lights, that would minimize some of the dangers of driving it

on a highway, it is not, as the policy language requires, “designed for use mainly

on public roads.” Because unambiguous policy terms are enforced as they are

written, see Garcia, 969 So. 2d at 291, and because the ST Express does not fit



       1
         A 1998 final rule of the National Highway Traffic Safety Administration set the
minimum top speed for on-road “golf cars” at 20 miles per hour. Federal Motor Vehicle Safety
Standards, 63 Fed. Reg. 33,194, 33,209 (June 17, 1998) (to be codified at 49 C.F.R. pt. 571).
Florida law also sets the minimum top speed for on-road golf carts, or as they are now known
“low-speed vehicles,” at 20 miles per hour. See, e.g., Fla. Stat. §§ 316.212, 316.2122,
320.01(41); see also Angelotta, 117 So. 3d at 1216–17. The ST Express lacked the top speed
that federal and Florida law require for road use vehicles.
                                              6
                 Case: 12-16561       Date Filed: 10/28/2013        Page: 7 of 7


within the plain meaning of the definition of “car” in State Farm’s contract, that

contract does not cover Fiallo and the Baldassinis’ claim. 2

       AFFIRMED. 3




       2
         We note that Fiallo and the Baldassinis argue that, if the ST Express is not a car under
State Farm’s definition, the terms “car” and “private passenger car” in the contract become
superfluous. We disagree. A vehicle may be “designed for use mainly on public roads” (and
therefore a car under State Farm’s definition) yet not be “designed solely to carry persons and
their luggage” (which is an attribute of private passenger cars under its definition). For example,
a “car” might have the primary purpose of carrying cargo, materials, or tools.
       3
       This appeal was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous agreement of the panel under 11th Cir. R. 34-3(f).
                                                 7